Citation Nr: 1105441	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  94-08 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for myositis 
of the lumbar spine with degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1973 to November 
1976.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, which, inter alia, denied a higher evaluation for myositis 
of the lumbar spine with DJD.  By a Board decision entered in 
October 1996, the Board granted service connection for a 
psychiatric disability that was on appeal, thereby removing that 
issue from appellate status.  The lumbar spine claim was remanded 
for further evidentiary development.

Thereafter, this case was remanded again in December 2000 by the 
Board, which also remanded another appealed issue regarding 
entitlement to an initial rating in excess of 70 percent 
disabling for schizophrenia, with both issues remanded to afford 
the Veteran due process.

After the matter was returned to the Board again in June 2004, 
the Board disposed of the schizophrenia issue and remanded the 
lumbar spine issue again to request further development to 
address an intertwined issue of entitlement to service connection 
for residuals of a L1 fracture and bilateral L4 radiculopathy.  
After completion of the development, in a June 2005 rating 
decision, the RO denied the intertwined service connection issue.  
The Board remanded this matter again in November 2006.

After the case was returned to the Board in March 2008, the Board 
issued a decision that denied the issue currently on appeal.  The 
Veteran appealed this matter to the United States Court of 
Appeals for Veterans claim (Court), which granted a Joint Motion 
for Remand (Joint Remand) in March 2009.  The Joint Remand 
indicated that the March 2008 Board decision failed to adequately 
explain why it rejected a February 2003 private medical opinion 
concerning the relationship between the Veteran's service-
connected low back disability and his nonservice-connected L1 
compression fracture and bilateral L4 radiculopathy in its 
determination that the Veteran's service-connected back 
disability did not warrant a higher rating.  Thereafter, the 
Veteran's attorney submitted a brief in July 2009, arguing that 
the RO did not comply with the Board's November 2006 remand 
directives to provide an orthopedic and a neurological 
examination.  In August 2009, the Board again remanded the issue 
currently on appeal pursuant to the March 2009 Court Order.  This 
matter has now returned to the Board and is again ready for 
appellate action.


FINDINGS OF FACT

1.  The competent medical evidence shows the Veteran's service-
connected lumbosacral spine disorder does not more closely 
resemble a severe intervertebral disc disease with recurring 
attacks and intermittent relief, and he is not shown to 
demonstrate severe limitation of motion of the lumbar spine.

2.  The Veteran did not have incapacitating episodes having a 
total duration of at least two weeks during a 12-month period.

3.  Evidence of favorable ankylosis of the entire thoracolumbar 
spine is not of record.

4.  The Veteran's service-connected lumbosacral spine disorder 
does not cause neurological manifestations; such manifestations 
are the result of a nonservice-connected lumbar spine injury.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a service-
connected lumbosacral spine myositis with DJD disability are not 
met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293, 5295 (2002); 38 
C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5293 (2003); 38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in December 2001, July 2004, and November 2006.  
These letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim, (2) informing the Veteran about the information and 
evidence the VA would seek to provide, and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of notice.  
38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, the November 2006 VCAA notice letter from the RO advised 
the Veteran that a disability rating and an effective date will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all 
required notice in this case, such that there is no error in 
content. 

However, the Board acknowledges the RO did not provide VCAA 
notice and notice pursuant to Dingess, supra, until after the 
rating decision on appeal; thus, there is a timing error as to 
the VCAA and Dingess notice.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  In Pelegrini II, the Court has held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the VCAA notice and additional Dingess notice were provided 
after issuance of the initial AOJ decision in February 1991.  
However, both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness of 
the adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(holding that a statement of the case (SOC) or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  As a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In this case, after providing VCAA notice in December 2001, July 
2004, and November 2006, followed by Dingess notice in November 
2006, the RO readjudicated the claim in two SSOCs dated in May 
2007 and May 2010.  Thus, the timing defect in the notice has 
been rectified.  In any case, the Veteran has never alleged how 
any timing error prevented him from meaningfully participating in 
the adjudication of his claims.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Finally, with regard to the additional notice requirements for 
increased rating claims, as is the case here, no VCAA letter was 
sent that was compliant with the Court's decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, the 
Veteran was not advised of the evidentiary and legal criteria 
necessary to substantiate a higher rating for his service-
connected back disability.  In any event, the Federal Circuit 
Court recently vacated the Court's previous decision in Vasquez-
Flores, concluding that generic notice in response to a claim for 
an increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270, 1277 (2009).  Regardless, overall, 
the Board is satisfied that the RO provided both generic and 
specific VCAA notice as to the increased rating claim when 
considering all of the VCAA letters provided.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and relevant VA 
treatment records.  Private treatment records also have been 
associated with the claims file.  Further, the Veteran has 
submitted statements in support of his claim.  Additionally, the 
VA has provided the Veteran with VA examinations in connection 
with his claim.  

The RO also has attempted to obtain the Veteran's medical records 
from the Social Security Administration (SSA); however, it was 
met with a negative response that no records concerning the 
Veteran could be located.  Thus, as all efforts to obtain such 
records have been exhausted, any further attempts would be 
futile.  

Thus, there is no indication that any additional evidence remains 
outstanding.  The duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its August 2009 Board remand.  Specifically, the RO was 
instructed to provide the Veteran with a VA orthopedic 
examination of his back to determine the nature, extent, and 
severity of his service-connected lumbar spine disability and a 
VA neurological examination to determine any neurological 
manifestations and symptoms related to the service-connected back 
disability.  The Board finds that the RO has complied with these 
instructions by scheduling for him a VA examination in November 
2009 and that the November 2009 VA examination report containing 
orthopedic and neurological examination results substantially 
complies with the Board's August 2009 remand directives as it 
responded to the questions posed in the August 2009 remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  





Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period the 
increased rating claim has been pending.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the Veteran's disability has 
been more severe than at others.  If so, the Board may "stage" 
the rating.  The relevant temporal focus for adjudicating the 
level of disability of an increased-rating claim is from one year 
before the claim was filed (here, February 1990) until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  While older 
evidence is not necessarily irrelevant, it is generally not 
needed to determine the effective date of an increased rating.  
See Francisco, supra.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).

The Veteran filed the claim at issue in 1991.  The Board notes 
that during the course of the appeal, the applicable rating 
criteria for spine disabilities were amended in September 2002 
and in September 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 
2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  

If, as here, a law or regulation changes during the course of a 
claim or an appeal, the version more favorable to the Veteran 
will apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 
3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  The amendments mentioned have established the 
effective dates without a provision for retroactive application.  

Thus, the September 2002 amendments may only be applied after 
September 2002; likewise, the September 2003 amendments may only 
be applied after September 2003.

The Board observes that the RO addressed all three sets of 
regulations in its November 2003 SSOC.  Therefore, the Board may 
also consider these amendments without first determining whether 
doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Under the previous Diagnostic Code 5293 (intervertebral disc 
syndrome (IVDS)), effective prior to September 23, 2002, moderate 
IVDS with recurring attacks warrants a 20 percent disability 
rating; severe IVDS with recurring attacks and intermittent 
relief warrants a 40 percent disability rating; and pronounced 
IVDS, with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief, 
warrants a 60 percent disability evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, IVDS (preoperatively or postoperatively) 
is to be rated either on the total duration of incapacitating 
episodes over the past 12 months or by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all other 
disabilities, whichever method results in the higher evaluation.  
Incapacitating episodes having a total duration of at least two 
weeks, but less than four weeks, during the past 12 months 
warrant a 20 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least four weeks, but less 
than six weeks, during the past 12 months warrant a 40 percent 
disability evaluation.  Incapacitating episodes having a total 
duration of at least six weeks during the past 12 months warrant 
a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).

A new rating formula for the spine became effective September 26, 
2003.  Under the new rating formula, IVDS should be evaluated 
either under the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, spine disabilities are rated as follows:

With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease:  

A 20 percent rating is requires evidence of forward 
flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, a 
combined range of motion not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating requires evidence of forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.

A 40 percent rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence 
of unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100 percent rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion is zero to 
30 degrees, and left and right lateral rotation is 
zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can 
be used for calculation of the combined range of 
motion.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).

Other potentially applicable diagnostic codes under the pre-
September 26, 2003, criteria include the following:

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent rating may be assigned when 
there is severe lumbosacral strain with a listing of the whole 
spine to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003) (effective prior to September 26, 2003).

Diagnostic Code 5292 provides a 20 percent rating for a moderate 
lumbar spine limitation of motion.  A 40 percent rating may be 
assigned for a severe lumbar spine limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003) (effective prior to 
September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted for 
unfavorable ankylosis of the lumbar spine under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) (effective prior 
to September 26, 2003).  In addition, 60 and 100 percent 
evaluations are warranted for residuals of a fractured vertebra 
with or without cord involvement.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (2003) (effective prior to September 26, 2003).  
Moreover, 60 and 100 percent evaluations are warranted for 
complete bony fixation of the spine in a favorable angle or an 
unfavorable angle with marked deformity with or without 
involvement of other joints.  38 C.F.R. § 4.71a, Diagnostic Code 
5286 (2003) (effective prior to September 26, 2003).

In this matter, the Board notes that service connection was 
granted by the RO in September 1977 for myositis, lumbar spine, 
with DJD, at a 10 percent rating.  Since then, the rating has 
been increased to 20 percent disabling by the Board in a May 1981 
decision.  Service connection was specifically denied for 
residuals of a fracture of the L1 vertebra and for associated 
bilateral L4 radiculopathy in a June 2005 rating decision.  Thus, 
the only symptoms for consideration in this matter are those 
stemming from the lumbar spine myositis with DJD.

A review of the evidence of the record reveals July 1990 VA 
records that showed some complaints of pain in the upper lumbar 
region on percussion of the spine with fist, but with a complete 
range of motion and straight leg raise with lower back pain.  In 
April 1991, the Veteran was hospitalized for injuries to his back 
after he fell from an orange tree.  One of the records suggested 
that he fell from a height of around 70 feet.  He was assessed 
with a compression fracture of L1 vertebra, with X-rays showing 
the compression fracture.  The injury was also called a burst 
fracture of L1.  An April 1991 neurosurgery note diagnosed 
compression fracture L1 with compression of the conus-cauda and 
edema of the conus.  The Veteran underwent surgery later in April 
1991 described as excision of bony fragment from neurocanal and 
stabilization with tricortical iliac crest bone graft extending 
from T12 to L2.  The surgical diagnosis was L1 burst fracture 
with bone fragment in the neurocanal.  There were no 
complications and he continued to be hospitalized in recovery 
from the surgery through early May 1991, when he was discharged 
with no complaints.  He continued with postoperative recovery 
through the end of May 1991, with minimal back pain and his wound 
well-healed.

An April 1991 X-ray of the lumbosacral spine following fusion 
surgery revealed pertinent findings of a compression fracture of 
L1 with posterior displacement, a compression fracture of L5, and 
spondylolisthesis of L4-5 seen with spondylolysis between L3-4 
and L4-5.  Hypertrophic changes of several lumbar vertebral 
bodies were seen.  A May 1991 computed tomography (CT) of the 
thoracolumbar spine yielded an impression of bursting fractures 
of the L-1 vertebral body status post anterior fusion, and 
posterior displacement of bony fragments impinging upon the 
spinal canal causing spinal stenosis.  A June 1991 X-ray report 
of the thoracolumbar spine yielded an impression of status post 
fracture of the vertebral body of T1.

An October 1991 X-ray of the dorsal spine revealed no evidence of 
vertebral body or disc space abnormality, some degree of 
osteopenia, and surgical clip projected over the left 
costovertebral junction of T12 due to previous surgery.

A January 1992 X-ray of the lumbosacral spine diagnosed old 
compression vertebral fracture at L1 with anterior wedging and 
hibus formation, moderate lumbar spondylosis, mild disc space 
narrowing at L4-5 and to lesser extent between L5-S1 vertebral 
bodies, and small spina bifida occulta at S1.

In January 1992, on post-surgery follow-up, the Veteran 
complained of low back pain, but denied numbness in the legs.  
Also in the same month, he was noted to complain of lumbar spine 
pain for many years, not associated with weakness, numbness or 
lower extremity cramps.  He was noted to be using a lumbosacral 
corset and had mild back rigidity on examination as well as 
moderate scoliosis and tenderness and spasm.  He also had 
decreased sensory to light touch and pinprick of the lower 
extremities.  The assessment was status post lumbar fusion with 
chronic low back pain mainly secondary to mechanical factors.  An 
August 1992 record revealed him to be feeling better with a 
brace.  In September 1992, he indicated he was feeling better.  
An October 1992 record revealed him to be feeling better with 
home exercise program and non-steroidal anti-inflammatory drugs 
(NSAIDs).  Pain was worst in humid weather and early morning.  He 
denied radiation of pain to the lower extremities or 
paresthesias.  On examination, his gait was unassisted without 
deviation and no gross spinal deformity of the back was noted, 
except for protuberance on the T12 area.  He had good active 
range of motion throughout, but he had mild tenderness of the 
paravertebral muscles.  Straight leg was negative bilaterally, 
sensation was intact and his deep tendon reflexes were 1+ 
bilaterally.  He was assessed with status post anterior 
decompression T12-L1, L1-L2 diskectomy with back pain.  Plans 
were to continue with his home program.  Similar findings were 
reported in December 1992 with the Veteran referring to ongoing 
discomfort and low back pain.

A January 1993 record revealed the Veteran to refer low back 
pain, with the X-ray showing excellent reduction.  He was to be 
seen in 6 months.  A July 1993 follow-up was significant for 
complaints of low back pain and a hot sensation reported in the 
left thigh.  However, he was negative on straight leg raise and 
was neurologically intact.  Deep tendon reflexes were not 
elicited in upper or lower extremities.  A January 1994 record 
was significant for complaints of long standing pain as well as 
reduced sensation of the buttock in the area of the bone graft.  
Physical examination revealed mild increased kyphosis at the S1 
junction.  Range of motion was 60 degrees in flexion, 20 degrees 
in extension, 45 degrees in lateral bending, and 30 degrees in 
rotation.  A June 1994 follow-up for the residuals of L1 burst 
fracture and surgery indicated the Veteran was doing well.  
Another record from June 1994 revealed negative straight leg 
raise and deep tendon reflexes within normal limits.  A December 
1994 record however revealed him to have felt numb at the left 
leg.  X-rays from June 1995 reported an old burst fracture of L1.  
An October 1995 record revealed complaints of occasional back 
pain in the lower back, although straight leg raise was negative, 
deep tendon reflexes were normal and there was no paresthesia.  A 
November 1995 record noted back trauma in 1991, now with problems 
voiding and back pain.  Urology evaluation was said to be needed 
prior to final disposition.

Records from 1996 through 1997 revealed continued back 
complaints.  A March 1996 record described complaints of numbness 
on the left and occasional low back pain.  Flexion was to 60 
degrees without pain and straight leg raise was negative.  A 
September 1996 follow-up revealed him to be ambulatory with no 
problems with defecation or micturation.  A December 1996 record 
revealed continued problems with low back pain, but no 
radiculopathy, motor, or sensory problems.  A June 1997 
orthopedic note revealed him to still complain of moderate to 
severe pain.  He was ambulatory and did not have any back 
problems during this visit.  Findings of scapular asymmetry were 
noted, mild and more prominent on the left.  A small Gibbons at 
the L1 level was noted.  In October 1997, he was noted to have 
complaints of back pain with leg paresthesias and muscle cramps, 
although physical examination revealed no significant findings 
other than decreased range of motion and small gibbons at L1.  He 
was assessed with complaints of back pain with paresthesias, rule 
out disc pathology.  A December 1997 record revealed complaints 
of chronic low back pain worsening when sitting or standing for 
long periods, as well as lower extremity paresthesias.  However, 
following physical examination, he was assessed with complaints 
of low back pain with no radicular signs found on physical 
examination, except for hamstring shortening.  His range of 
motion was noted to be 30 degrees in flexion and extension, 70 
degrees in right and left rotation, and 60 degrees in right 
lateral bending and 40 degree in left lateral bending.

The report of a March 1997 VA spine examination noted this to be 
a case of the Veteran who had a fall with back trauma in service 
and a subsequent fall from a 20-foot height in 1991 after 
service.  He was noted to have fallen from a tree and had a burst 
first lumbar vertebral fracture that required surgical repair 
with T12-L2, with anterior decompression and bone graft.  He 
referred a low back pain associated with cramps in the legs. The 
pain worsened on cold and rainy days.

On physical examination, there were no postural abnormalities of 
the back.  There was a fixed deformity of the back with a 
prominent dorsal kyphosis with deformity at T12-L1 vertebrae, not 
tender to palpation.  There was no evidence of muscle spasm on 
lumbar paravertebral muscles.  Range of motion was 45 degree in 
forward flexion, 30 degrees in backward extension, and 35 degrees 
in right and left lateral flexion.  Rotation was not measured.  
There was pain objectively on forward flexion and right lateral 
flexion of the lumbar spine only.  He had absent knee jerks 
bilaterally, which pointed towards damage to both L4 roots.  He 
had a positive straight leg raise on the right.  He had an almost 
absent right ankle jerk, which pointed towards damage to the 
right S1 root.  The diagnoses included lumbar paravertebral 
myositis, residuals L1 compression fracture, status post surgical 
repair, and bilateral L4 right S1 lumbar radiculopathies.

The report of a second March 1997 VA spine examination included a 
review of the claims file.  The examiner noted that the STRs 
revealed one evaluation at sick call in July 1976 due to chronic 
low back pain with a normal physical examination and treatment 
with ice massage.  The Veteran was diagnosed by the military 
doctor at sick call with no pathology and the doctor mentioned no 
trauma.  The first rating decision of September 1977 was noted to 
grant service connection for fibromyositis with low back sprain 
at a 10 percent initial rating.  The Veteran was noted to have 
been treated at the VA hospital from April 1977 to November 1977 
for myositis and anxiety neurosis.  A January 1980 VA examination 
was noted to reveal normal muscle reflexes and muscle strength, 
with moderate to severe muscle spasm and a diagnosis of myositis, 
lumbar paravertebral muscles, traumatic, chronic, moderate to 
severe, and no evidence of radiculopathy.  The same findings and 
diagnosis were noted to have been reported in a January 1982 VA 
examination.  Following nonservice-connected trauma with 
hospitalization at the VA in San Juan from April 1991 to May 1991 
after a fall from an orange tree, the Veteran had a new 
disability of lumbar fracture with radiculopathies that was not 
related to his service-connected back disability.  On objective 
findings from this current examination, the only findings 
attributable to the service-connected back condition was muscle 
spasms, if present on this examination, and loss of motion, when 
taking into consideration the loss of motion shown on the last VA 
examination prior to the accident in 1991.  There was no 
nonservice-connected aggravation by the service-connected 
disorder.

VA records from October 1997 and December 1997 noted the history 
of the fusion surgery to T12-L1 and spondylolisthisis with 
complaints of paresthesias of the lower leg.  He also complained 
of low back pain.  He was independent of activities of daily 
living and self care.  Following physical examination, he was 
assessed with lower back pain with no evidence of radiculopathy 
and no motor deficits.  He completed a pain management program in 
January 1998.

A June 1999 private lumbar spine X-ray diagnosed osteopenia with 
T12 and L1 compression fractures, generalized DDD critical at L4-
5, generalized spondylosis, An August 1999 VA magnetic resonance 
imaging (MRI) gave an impression of old markedly compressed 
fracture of the L1 vertebra with posterior displacement of the 
body of the vertebra causing moderate compression upon the tip of 
the conus and upper caudus equina.  Also diagnosed were post 
surgical changes compatible with anterior fusion with bone graft 
strut along the left side of the T12 through L2.  Also diagnosed 
were degenerative retrolisthesis of L2 from L3 with compression 
in the thecal sac and moderate degenerative disc disease C4-5 
level with diffuse posterior bulging of the disc.

The report of a July 2002 VA examination of the spine noted the 
Veteran to state that his low back condition was the same since 
the last VA examination.  He complained of low back pain, 
cramping of his back muscles, and sharp pain that radiated down 
to the left lower extremity.  He denied fecal or urinary 
incontinence. He complained of fatigability of the low back 
muscles.  He did not recall the names of any medications he used 
for back pain.  He complained of constant back pain, moderate to 
severe.  Precipitating factors were prolonged sitting and 
standing. There were no alleviating factors.  There was no 
additional limitation of motion or functional impairment during 
flare-ups.  The Veteran indicated that he used a one-point cane 
as needed, although none was used during this examination.  He 
walked without assistive device with equal step and normal 
cadence.  He described a history of surgery at the VA medical 
center (VAMC) in San Juan.  He was independent in activities of 
daily living.

Range of motion of the lumbar spine was 72 degrees in flexion, 25 
degrees in extension, with lateral bending of 25 degrees to the 
left and right.  Rotation was not recorded.  He had pain from 70 
to 72 degrees of flexion.  He complained of pain with forward 
flexion.  He was able to stand and could be evaluated without 
difficulty.  There was no evidence of fatigue, weakness, or lack 
of endurance following repetitive use on examination.  He was 
tender to palpation and had spasms of the lumbar paravertebral 
muscles.  Again, there was no weakness noted. There was slight 
lumbosacral lordosis and prominent dorsal kyphosis with deformity 
at T12, L1 vertebrae.  The musculature of the back was symmetric.  
On neurological examination, there was no atrophy of the lower 
extremities.  Manual muscle test was 5/5, L1-S1 symptoms 
bilaterally.  Deep tendon reflexes were 0 patellar and 1+ 
Achilles bilaterally.  Straight leg raise was painful at the 
back, but negative. The diagnoses included lumbar myositis, 
bilateral; bilateral L4 radiculopathy, nonservice-connected; and 
residual L1 compression fracture, status post surgical repair, 
also nonservice-connected.  The examiner commented that objective 
findings attributable to the service-connected back condition 
were spasms and tenderness to palpation.  The normal range of 
motion of the lumbar spine was 30 degrees in extension, 95 
degrees in flexion, and lateral bending of 40 degrees 
bilaterally.  There was no weakened range of motion, excess 
fatigability, or incoordination on back movements on this 
examination.  The examiner further commented that severe pain can 
limit function in any person, and that pain was subjective.  The 
Veteran's lumbar muscle spasm and pain can be attributed to both 
service-connected and nonservice-connected conditions, but after 
reviewing the claim folder, the examiner determined that it was 
evident that findings of radiculopathy, absent patellar deep 
tendon reflexes bilaterally, and a compression fracture L1 
appeared after a fall suffered in 1991 after his release from the 
military service.

A February 2002 note from a private doctor indicated that he 
treated the Veteran for a back condition, and that the L-1 
compression fracture and radiculopathy was most probably related 
to the service-connected back disability.

Records from 2002 through 2003 reflect continued back complaints.  
The Veteran was said to have chronic low back pain that was 
nonresponsive to NSAIDS in January 2002.  A March 2002 record 
noted evidence of neurogenic bladder and sensory impairment of 
left L1, but no motor deficits.  He was noted to have a history 
of back surgery 10+ years earlier and a compressed fracture L1 
with posterior displacement causing moderate compression of the 
conus and upper cauda equina.  He described pain averaging at a 
6-7 on a 1-10 scale, associated with lower extremity numbness of 
the left calf and foot.  He was said to have left-sided sensory 
impairment up to L1 compared to the right side, as well as the 
neurogenic bladder, but no motor deficits.  There also was no 
evidence of lumbar radiculopathy.  A June 2002 note gave the 
history of past L1 fracture and increased urinary hesitancy and 
occasional incontinence during the past 2 years as well as 
occasional constipation during the past year with alternating 
episodes of constipation and diarrhea.  He underwent urinary 
studies, and was assessed with an unbalanced urinary bladder in 
August 2002, but no opinion as to the relation between this 
condition and his lumbar spine disorder was given.  An October 
2002 record noted the Veteran to have a neurogenic bowel with 
history of L1 fracture.  He also complained of formication and 
burning sensation of his lower extremities.  A February 2003 
private physician's statement from R. Rivera, M.D., indicated 
that the Veteran's L1 compression fracture and bilateral L4 
radiculopathy are related to his service-connected back 
disability and likely service-connected.  In May 2003, he was 
followed up for spinal cord injury (SCI) with neurogenic bowel 
and bladder and was assessed with balanced bowel and bladder.

The report of an August 2004 VA examination of the lumbar spine 
included review of the claims file.  The Veteran was noted to 
have been hospitalized at the VA from April to May of 1991 
following a fall from an orange tree, after which he developed a 
new disability with L1 lumbar fracture and radiculopathy after 
this nonservice-connected trauma.  The examiner stated that he 
reviewed the reports from the July 2002 VA examination; X-ray, CT 
and MRI reports from May 1991, June 1992, June 1999, August 1999; 
and the report of the March 1997 VA examination and opinion, 
which was done by this examiner.

The examiner pointed out that a transfer note dated in April 1991 
reported that the Veteran fell from a tree, but does not mention 
that he fell from the tree because he had low back pain prior to 
the fall.  An April 1991 orthopedic resident admissions note also 
noted that the Veteran fell from an orange tree, but, again, the 
treating doctor did not state that the Veteran felt back pain 
before the fall.  The examiner stated that this was an addendum 
to the July 2002 VA examination.  It was this examiner's opinion 
that the Veteran's service-connected myositis and DJD of the 
lumbosacral spine were not at least as likely as not caused by 
the April 1991 fall resulting in the fracture of the L1 vertebra 
and bilateral L4 radiculopathy or any other disorders of the 
lumbosacral spine.  It was this examiner's opinion that the 
service-connected myositis and DJD of the lumbosacral spine were 
not at least as likely as not aggravating the residuals of the 
fracture of the L1 vertebra and/or bilateral L4 radiculopathy or 
any other disorders of the lumbosacral spine.  In fact, the L1 
fracture with bilateral L4 radiculopathy overshadowed the 
service-connected low back disability.

Records from 2004 reflect ongoing back complaints of fluctuating 
severity.  In July 2004 and in October 2004, his pain was said to 
be intermittent at a level of 8, 9 and 10.  An October 2004 
treatment record noted a pain level of 7 out of 10.  A November 
2004 progress note revealed complaints of intermittent back pain 
at a level of 4, 5 or 6 out of 10, made worse by standing or 
walking and relieved by rest. A December 2004 spinal cord injury 
urology consult noted the Veteran to have incomplete L1 
paraplegia secondary to a fall, with neurogenic bowel managed 
with Ducolax and neurogenic bladder.

VA records from January 2005 reflect that he was followed up for 
SCI with neurogenic bowel and bladder and continued to be 
assessed with balanced bowel and bladder.  He indicated he was 
feeling well, and denied uncontrolled pain or any other major 
complaints in this record.

The report of a February 2007 VA examination included review of 
the claims file and medical records.  The Veteran described 
having several episodes of low back pain while in the military.  
He did not remember the treatment or medication prescribed in 
service.  He also recalled a fall between 1980 and 1981 with 
subsequent back fracture and bilateral pain.  Since then, he has 
been suffering from back pain.  He was now under spinal cord 
service for neurogenic bowel and bladder.  His condition has been 
progressively worse since onset.  His treatment included 400 
milligrams of Etodolac twice a day.  There was a history of 
laminectomy surgery approximately in 1981 at the San Juan VAMC.  
There was a history of trauma to the spine, but he did not 
remember the exact situation of the fall in 1981.  There was a 
history of urinary incontinence requiring intermittent use of an 
appliance.  He also had urinary urgency and 3 voidings per night.  
He also had constipation, but no fecal incontinence.  He also had 
erectile dysfunction and numbness, but no paresthesias or leg or 
foot weakness.  He had no history of falls or unsteadiness, 
visual dysfunction, or dizziness.  The etiology of these symptoms 
was not unrelated to his claimed disability.  He denied fatigue 
or weakness, but endorsed pain, decreased motion, and spasms.  
The pain was located in the low back, was constant, daily, at a 
level of 6/10, and described as stabbing and acute pain.  The 
severity was described as moderate.  He also endorsed radiation 
down to the right leg, with an electrical sensation.  He endorsed 
a flare-up of the spinal pain, with severe flare-ups weekly, said 
to last 1 to 2 days.  Precipitating factors included bending 
forward, prolonged sitting, standing or walking, and bending 
backward. Alleviating factors included medication, lying on his 
back and TENS.  During flare-ups, the Veteran's impression of the 
extent of additional limitation of motion or impairment was 
described as "very painful."  This examination included an 
examination of intervertebral disc syndrome.  There were no 
episodes of acute severe pain during the last 12 months.  He had 
been followed up by the VAMC in San Juan and no bed rest 
recommendations were provided over the past 12 months.  He walked 
with a cane and could walk 1/4 mile.

Physical examination revealed spasm and guarding on the left and 
right, along with pain on motion and tenderness.  There was no 
atrophy or weakness.  There was no abnormal gait or abnormal 
spinal contour attributable to the muscle spasm, localized 
tenderness, or guarding.  His posture was tilted right, with 
normal head position, symmetry in his appearance, and his gait 
was normal.  The only abnormal spinal curvature was lumbar 
lordosis; there was no gibbous, kyphosis, list, lumbar 
flattening, scoliosis, or reverse lordosis.  On motor examination 
of muscle strength, his hip flexion was 4/5 bilaterally, hip 
extension was 5/5 bilaterally.  There was some slightly reduced 
strength of the right lower extremity shown to be 4/5 compared to 
5/5 on the left on knee extension, ankle dorsiflexion, ankle 
plantar flexion, and great toe extension.  Muscle tone was normal 
and there was no muscle atrophy.

On detailed sensory examination, he measured 1/2 on both lower 
extremities on vibration, light touch, position sense.  Pinprick 
was not recorded.  There was no abnormal sensation on either 
side.  Reflex examination revealed absent knee jerks bilaterally.  
Ankle jerk was 1+ bilaterally and plantar flexion (Babinski) was 
normal bilaterally.  There was no evidence of cervical or 
thoracolumbar spine scoliosis.

Range of motion testing of the thoracolumbar spine revealed 0 to 
70 degrees in flexion.  He had 0 to 30 degrees in extension, 
lateral flexion to the right and left, and on lateral rotation to 
the right and left.  Resisted isometric movement was normal in 
all directions.  He had pain on flexion, extension, lateral 
flexion to the right, and rotation to the right, both on active 
and passive motion, as well as on repetitive use.  The pain was 
said to begin at 0 degrees and end at the extremes of motion.  
However, there was no limitation of motion due to repetitive use.  
There was no pain on motion shown at all on left lateral rotation 
or left lateral flexion, including on repetitive use.  The 
reduced range of motion was not deemed "normal" due to other 
factors unrelated to the disability being examined.

Further examination revealed positive Lasegue's sign on the 
right.  Vertebral fracture was said to be a claimed or service-
connected condition.  The vertebral body fractured was L1, but 
the examiner could not ascertain the percentage of loss of 
vertebral height.

The examiner reviewed and recited several test results.  This 
included X-ray findings from August 2002 that gave an impression 
of compression fracture of L1 of undetermined age, severe 
degenerative spondylosis, and reduction of intervertebral space, 
suggestive of discogenic disease changes.  Another X-ray of the 
cervical spine from the same month gave an impression of 
straightening of cervical lordosis, suggestive of paravertebral 
muscle spasm, reduction of intervertebral space at C3-4, probably 
discogenic disease changes.  The examiner recited the findings 
and impression from the August 1999 VA MRI.  Lab results from 
December 2006 were also reported, but no opinion was given 
regarding their significance.  Occupationally, the Veteran was 
noted to have had no job since military service, and was retired 
since November 1976.  He was noted to have been eligible for 
retirement based on his age or duration of work.  The diagnoses 
included L1 fracture and clinical L4 right radiculopathy.  Also 
diagnosed was lumbar myositis with DJD.  The problems associated 
with these diagnoses were low back pain, with significant effects 
on his usual occupation, requiring different duties being 
assigned.  The affects of each diagnosed disability included 
decreased concentration, inappropriate behavior, poor social 
interactions, decreased mobility, problems with lifting and 
carrying, decreased strength, and lower extremity pain. The 
effects on his usual daily activities included moderate impact on 
his ability to perform chores, travel, bathe, and dress.  He was 
unable to exercise or participate in sports.  There was no 
limitation on eating, toilet, grooming, or recreation.

The examiner was asked to provide an opinion on the symptoms and 
manifestations related to his service-connected myositis versus 
symptoms and manifestation attributable to his nonservice-
connected L1 fracture with bilateral L4 radiculopathy. It was the 
examiner's opinion that, because the L1 fracture and bilateral L4 
radiculopathy were more severe than the lumbar myositis and DJD, 
the former conditions were overshadowing the service-connected 
condition, and it was difficult to separate the symptoms related 
to the service-connected conditions.  The examiner indicated that 
patients with lumbar fracture and radiculopathy almost always 
show low back pain such as myositis.  Regarding the question of 
whether there was additional limitation such as weakened 
movement, excess fatigability, and incoordination in terms of 
additional limitation of motion or ankylosis, the examiner 
referred to the findings on range of motion on physical 
examination.  The examiner stated that it was difficult to 
quantify whether the limited range of motion was related to the 
service-connected myositis or the nonservice-connected L1 
fracture with bilateral L4 radiculopathy.  The examiner opined 
that the L4 radiculopathy associated L1 fracture was worse than 
the myositis; thus, the clinical findings were more related to 
this condition.  The examiner further opined that the Veteran's 
current pain was more related to his bilateral L4 radiculopathy 
condition than his lumbar myositis condition.  His functional 
ability was significantly limited for his nonservice-connected 
condition.

The Veteran was recently provided another VA examination in 
November 2009.  The examiner reviewed the Veteran's claims folder 
and San Juan VAMC treatment records.  The Veteran complained of 
constant low back pain that is about 8 or 9 on a pain scale of 0 
to 10.  He complained of constant pressure and sharp pain that 
radiates to both legs, with associated heaviness of his legs and 
cramps in his leg muscles.  However, he denied fecal or urinary 
incontinence, but complained of fecal constipation and urinary 
dribbling.  He stated that his low back is frequently stiff.  He 
uses a TENS machine locally to his back.  Walking, bending, and 
climbing stairs aggravated his low back pain, and changing 
prolonged positions and lying down to rest face down improved his 
low back pain.  He described decreased range of motion of the 
lumbar spine during low back pain flare-ups.  The Veteran walked 
using a one-point cane at all times.  He complained of 
unsteadiness while walking, but rarely falls due to the use of 
the cane.  He also used a lumbar corset.  He could walk 
approximately 10 to 15 minutes, with increased low back pain.  He 
was independent in activities of daily living, but needed 
assistance to dress and bathe the lower parts of his body on 
certain days, such as cold-weathered days or on days when he has 
flare-ups.  He was unable to participate in activities that 
involve running and jumping, unable to do yard chores, unable to 
shop for food in the supermarket, and unable to enjoy leisure 
activities that involve more than 15 minutes of standing or 
walking.

Upon examination, his spine, limbs, posture and gait, position of 
the head, curvatures of the spine were symmetric in appearance, 
symmetry, and rhythm of spinal motion.  He had erect posture, 
adequate alignment of the head over the trunk, walked with 
assistive devices, and had a slow cadence.  His thoracolumbar 
spine had a range of motion of 58 degrees in flexion, 23 degrees 
in extension, 21 degrees in lateral bending to the right and the 
left, and 20 degrees in right and left lateral rotation.  There 
was pain on motion from 50 to 58 degrees of flexion and 15 to 23 
degrees of extension.  He was additionally limited by pain, but 
not additionally limited by fatigue, lack of endurance, or 
incoordination through repetitive range of motion testing.  The 
lumbar spine did not exhibit weakened movement, excess 
fatigability, or incoordination.  There was no ankylosis of the 
lumbar spine.  He had tenderness to palpation at the L5 
paravertebral muscles and at T12 and L1 spinous process.  There 
was no muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour, such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

Neurological examination revealed intact pinprick and light touch 
bilateral lower extremities.  Motor examination revealed a muscle 
strength of 5/5, normal tone and bulk, and no atrophies in the 
lower extremities.  Patellar deep tendon reflexes were absent 
bilaterally, Achilles was +2 bilaterally.  Straight leg raise 
testing was painful at the back, but negative, bilaterally. 

With regard to incapacitating episodes due to IVDS, the Veteran 
reported having had approximately 3 different episodes in the 
past 12 months when he was required to remain in bed to rest due 
to acute low back pain. 

X-rays showed compression fracture at the level of L1 of 
undetermined age, severe degenerative lumbar spondylosis, and 
reduction of intervertebral space as described previously, 
suggestive of discogenic disease changes.  MRI of the lumbar 
spine showed an old compression fracture of the L1 vertebra with 
posterior displacement of the body of the vertebra causing 
moderate compression upon the tip of the conus and upper cauda 
equine, post-surgical changes compatible with an anterior fusion 
with bone graft strut along the left side of the T12 through L2 
vertebra, and degenerative retrolisthesis of L2 upon L3 with mild 
compression of the thecal sac.  The diagnoses were lumbar 
myositis, lumbar DJD; L1 burst fracture, and old lumbar 
laminectomy; and bilateral S1 radiculopathy.

The examiner indicated that the Veteran has severe lumbar 
myositis with moderate DJD of the lumbar spine.  The objective 
findings attributable to his service-connected back condition are 
spasms of the lumbar paravertebral muscles and tenderness to the 
same muscles.  Lumbar muscle spasms and pain can be attributed to 
both the service-connected lumbar myositis and DJD and the 
nonservice-connected L1 burst fracture and subsequent lumbar 
laminectomy.  However, the bilateral L4 patellar deep tendon 
reflexes and the L1 compression fracture appeared after a fall 
suffered in 1991, 15 years after his release from the military 
service.  

He also opined that the IVDS the Veteran has is solely 
attributable to his nonservice-connected L1 fracture with 
bilateral L4 radiculopathy, and not due to his sevice-connected 
lumbar myositis or lumbar DJD.  The pain and decreased range of 
motion of the lumbar spine cannot be separated from each other 
since both the service-connected and nonservice-connected 
conditions can cause pain and decreased range of motion in the 
lumbar spine.  

The Veteran described severe recurring attacks of low back pain, 
but no sciatic neuropathy, and straight leg raise test was 
negative in both legs.  Muscle spasms were seen and felt during 
the examination, as well as absent patellar deep tendon reflexes, 
which were due to the nonservice-connected disability.  

Increased Rating Lumbar Spine under Pre-September 23, 2002 
Regulations

Initially, the Board notes that the medical evidence reflects 
that the Veteran has problems with pain, limited movement and 
spasms from both, and these problems, which are associated with 
residuals of the nonservice-connected L1 fracture with L4 
radiculopathy, also have also not been disassociated from the 
service-connected disability of myositis with DJD.  Under the 
circumstances, VA is required to resolve all doubt in his favor 
and consider his pain, limited motion and spasms as due to the 
service-connected disability.  See Mittleider v. West, 11 Vet. 
App. 181 (1998); 38 C.F.R. § 3.102.  As such, the criteria for 
rating disc disease or intervertebral disc syndrome must be 
considered.  However the evidence discussed in detail above, to 
include the findings from the most recent VA examination of 
November 2009, as well as previous examinations and the medical 
records documenting treatment for the nonservice-connected 
L1fracture residuals, do not reflect that the Veteran's 
neurological complaints, to include radiculopathy down both legs, 
bladder complaints and bowel complaints, to be related to the 
service-connected lumbar myositis and DJD.  

In this regard, a private physician, R. Rivera, M.D., submitted a 
statement in February 2003 indicating that the Veteran's 
radiculopathy is likely related to his service-connected lumbar 
myositis and DJD.  However, a July 2002 VA examiner noted that 
the L1 compression fracture and bilateral L4 radiculopathy 
appeared after a fall in 1991, after the Veteran's release from 
the military.  An August 2004 VA examiner also opined that the 
Veteran's service-connected myositis and DJD did not as likely as 
not cause his April 1991 fall that resulted from the L1 
compression fracture and bilateral L4 radiculopathy and that his 
service-connected myositis and DJD as likely as not has not 
aggravated the L1 compression fracture and bilateral L4 
radiculopathy.  The most recent VA examiner in November 2009 also 
indicated that the Veteran's absent deep tendon reflexes are due 
to his nonservice-connected L1 compression fracture.  

In this case, the Board finds the July 2002, August 2004, and 
November 2009 VA examination reports to be of greater probative 
value than the statement submitted by the Veteran's private 
treating physician in February 2003.  In this regard, the 
Veteran's private physician failed to provide any rationale or 
explanation for his conclusion that the Veteran's bilateral L4 
radiculopathy is related to his service-connected myositis and 
DJD.  He failed to account for the fact that the bilateral L4 
radiculopathy appeared only after the Veteran sustained a fall in 
April 1991 and suffered from a compression fracture.  On the 
other hand, the VA examiners cited above pointed out that the 
Veteran did not complain of radiculopathy, and had no symptoms of 
radiculopathy, until after his fall in 1991.  Therefore, based on 
the thoroughness of the VA examinations, the detailed accounts of 
the Veteran's medical history and evidence of record contained in 
the VA examination reports, and the reasons and bases provided in 
these reports, the Board finds that the negative VA opinions 
denying the existence of a nexus are more probative than the 
positive opinion from the Veteran's private physician.  The 
medical evidence of record simply provides more support for the 
negative opinions, indicating that the Veteran's compression 
fracture and bilateral L4 radiculopathy only appeared after his 
fall from a tree in 1991.

Furthermore, the Board observes that no other medical evidence 
has been offered to suggest that there is a connection between 
the Veteran's service-connected myositis and DJD and his 
compression fracture and bilateral L4 radiculopathy.

Thus, the evidence overwhelming reflects that such neurological 
complaints are clearly residuals of his nonservice-connected L1 
fracture and subsequent surgery; therefore, these neurological 
manifestations are not for consideration in determining the 
severity of the Veteran's service-connected lumbar spine 
disorder.

With this in mind, the Board finds that the evidence fails to 
reflect that the Veteran's symptoms from his service-connected 
lumbar myositis with DJD are more than a moderate intervertebral 
disc syndrome with recurring attacks.  There is no evidence that 
the symptoms more closely resemble a severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  The 
examiner in the February 2007 examination stated that the 
Veteran's symptoms as moderate in severity, with no acute flare-
ups requiring bed rest in the past 12 months.  Acute flare-ups 
not requiring bed rest were reported about 1 or 2 days per week.  
The Veteran's low back pain was described as generally at a level 
of 6 in this examination, and records and examination reports 
preceding this examination, extending back from the date of his 
claim in 1991, revealed that his pain ranged from moderate to 
severe in general, with the pain generally aggravated by certain 
factors like weather and prolonged standing.  Further, the 
November 2009 VA examination also showed that the Veteran 
complained of a constant pain, and only 3 different 
incapacitating episodes in the past 12 months that required bed 
rest.  In general the evidence reflects that the symptoms 
attributable to the service-connected myositis is no more than 
moderately disabling under Diagnostic Code 5393.

Likewise, the Board finds that a rating in excess of 20 percent 
is not warranted for the criteria for lumbosacral strain, 
Diagnostic Code 5295, or for limitation of motion, Diagnostic 
Code 5292, both in effect prior to September 23, 2002, and prior 
to September 25, 2003.  In this regard, the Veteran's symptoms 
from myositis fail to resemble the symptoms of a severe 
lumbosacral strain, as the evidence, including the VA treatment 
records and VA examination reports up through and including the 
November 2009 VA examination report, fails to show evidence of 
severe lumbosacral strain with a listing of the whole spine to 
the opposite side, positive Goldthwaite' s sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion.  Rather, his symptoms are shown to 
fall within the criteria of moderate lumbosacral strain as his 
posture is generally shown to be normal and he has instances of 
spasm shown on the last 2 VA examinations, but there was 
generally no weakness shown by motor deficits.  Further, the 
evidence also fails to show the Veteran to have severe limitation 
of motion, with the ranges repeatedly falling within the moderate 
range in the medical records and examination reports up through 
November 2009.

Regulations in Effect 9/23/02 to 9/25/03 - Orthopedic 
Manifestations

The Board now turns to the criteria in effect as of that date to 
ascertain whether a rating above 20 percent is warranted under 
revised Diagnostic Code 5293, effective September 23, 2002, to 
September 25, 2003.

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  In pertinent part, a 40 
percent evaluation would be warranted if the evidence were to 
show the Veteran's lumbar spine condition causes incapacitating 
episodes having a total duration of at least two weeks during the 
past 12 months.  See 38 C.F.R. 
§ 4.71a (2002-2003).  A review of the evidence does not reflect 
that the Veteran's lumbar spine has resulted in at least two 
weeks of incapacitation.  Specifically, the February 2007 VA 
examination revealed a history of no incapacitating episodes in 
the past 12 months.  The November 2009 VA examination revealed a 
report of 3 different incapacitating episodes that required rest 
at home, but there is no evidence of physician-prescribed bed 
rest and no evidence that these reported episodes lasted at least 
two weeks.  Thus, even a compensable evaluation would not be 
warranted under the revised criteria based on periods of 
incapacitation, much less a rating in excess of 20 percent.

As discussed above, the revised Diagnostic Code 5293, effective 
September 23, 2002, to September 25, 2003, provides an 
alternative to evaluating lumbar spine disorders based on 
incapacitating episodes.  The Veteran's lumbar spine disability 
can also be evaluated based on separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, if this provides for a 
higher evaluation than that based on incapacitating episodes.

A review of the evidence reflects that the orthopedic 
manifestations, namely limitation of motion, to include 
limitation due to pain, could provide for as much as a separate 
40-percent rating based on Diagnostic Code 5292, which remained 
in effect during this time span.  In order to meet the criteria 
for a 40 percent rating, the limitation of lumbar spine motion 
would have to be "severe."  As discussed previously, the 
Veteran's limitation of motion is not shown to be severe by the 
evidence of record.  Thus, a higher evaluation than 20 percent is 
not warranted for the Veteran's lumbar spine disability under the 
revised Diagnostic Code 5293 in effect between September 2002 and 
September 2003.

There is no basis for addressing neurological manifestation in 
this instance because, as previously discussed, the evidence 
clearly shows the neurological manifestations are attributable to 
the nonservice-connected L1 fracture residuals with L4 
radiculopathies.  Thus consideration of separate neurological 
manifestations is not warranted in this case.

Regulations in Effect September 26, 2003 - General Rating

Likewise, the evidence does not reflect that a higher rating than 
the current 20 percent for lumbar spine myositis with DJD is 
warranted under the General Rating formula in effect September 
26, 2003, which allows for a 40 percent rating for favorable 
ankylosis of the entire spine.  There is no evidence of any 
ankylosis of the spine shown.



Extraschedular Consideration

The RO also determined that referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for an extra-schedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities is made.

The governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 C.F.R 
§ 3.321(b)(1).  In this case, based on the above evidence, there 
is no objective evidence that the Veteran's service-connected 
lumbar spine disorder has resulted either in frequent 
hospitalizations or caused marked interference with his 
employment.

For all the foregoing reasons, there is no basis for staged 
rating, pursuant to Hart, supra, and the claim for a rating in 
excess of 20 percent must be denied.  In reaching this 
determination, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not for application 
in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).





ORDER

A disability rating in excess of 20 percent for service-connected 
lumbosacral myositis with DJD is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


